FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                         May 25 2012, 8:57 am
any court except for the purpose of
establishing the defense of res judicata,                            CLERK
collateral estoppel, or the law of the case.                       of the supreme court,
                                                                   court of appeals and
                                                                          tax court




APPELLANT PRO SE:

PAUL ESPARZA
Knox, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA
PAUL ESPARZA,                                      )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )     No. 75A04-1104-SC-184
                                                   )
DENIS LYNCH,                                       )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE STARKE CIRCUIT COURT
                             The Honorable Kim Hall, Judge
                        The Honorable Jeanene Calabrese, Magistrate
                              Cause No. 75C01-0908-SC-513

                                          May 25, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
       Paul Esparza appeals the court’s judgment of $1,000.00 in favor of Denis Lynch.

Esparza alleges the trial court and county clerk violated multiple sections of the “Indiana

Rules of Court, Small Claims and the Indiana Trial Rules of Court under Indiana Code §33-

34[.]” (Br. of Appellant at 4.) We affirm.

                         FACTS AND PROCEDURAL HISTORY

       On August 13, 2009, Lynch filed an action in small claims court against Esparza. The

record does not contain a copy of the original complaint, though the court’s order indicates

Lynch sued Esparza for destruction of his personal property and Esparza later counter-

claimed for unpaid rent. The trial court held hearings on September 29, October 19, and

December 8, 2009. On December 8, the trial court entered an order awarding Lynch $500.00

plus costs.

       On April 30, 2010, the trial court overturned its original order “based upon the

allegation in the Verified Motion to Correct Errors [filed by Esparza] with regard to the

submission of untruthful evidence at trial.” (App. at 5.) The trial court held hearings on

August 3, September 20, and December 6, 2010, and February 7, 2011. On March 16, the

trial court entered an order awarding Lynch $1,000.00 plus costs and interest.1

                               DISCUSSION AND DECISION

       Lynch did not file an appellee’s brief. When an appellee does not submit a brief, we

do not undertake the burden of developing arguments for that party. Thurman v. Thurman,


1
 The trial court awarded Lynch $6,000.00 in damages, and Esparza $5,000.00 in damages; the trial court
ordered Esparza to pay the $1,000.00 difference to Lynch.

                                                  2
777 N.E.2d 41, 42 (Ind. Ct. App. 2002). Instead, we apply a less stringent standard of review

and may reverse if the appellant establishes prima facie error. Id. Prima facie error is “error

at first sight, on first appearance, or on the face of it.” Van Wieren v. Van Wieren, 858

N.E.2d 216, 221 (Ind. Ct. App. 2006).

       It is well settled that pro se litigants are held to the same standard as licensed

attorneys, and are required to follow procedural rules. Evans v. State, 809 N.E.2d 338, 344

(Ind. Ct. App. 2004), trans. denied. Ind. Appellate Rule 46(A)(8)(a) states: “The argument

must contain the contentions of the appellant on the issues presented, supported by cogent

reasoning. Each contention must be supported by citations to authorities, statutes, and the

Appendix or parts of the Record on Appeal relied upon[.]” Failure to present a cogent

argument results in waiver of the issue on appeal. Hollowell v. State, 707 N.E.2d 1014, 1025

(Ind. Ct. App. 1999).

       Esparza cites a plethora of rules in his Statement of Issues and in various parts of his

brief, but he has not developed cogent arguments regarding any trial court error. Nor has he

cited case law that would indicate reversal is appropriate. His arguments are therefore

waived, and we accordingly affirm the trial court’s decision.

       Affirmed.

FRIEDLANDER, J., and BARNES, J., concur.




                                              3